DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto US Pub 2016/0244285 A1 (Yamamoto).
Regarding claim 1, Yamamoto teaches an image forming apparatus comprising: 
an apparatus body (1); 
a sheet supporting portion (21) configured to support a sheet (P) thereon; 
a sheet feeding portion (3) configured to feed the sheet supported on the sheet supporting portion (¶0023-¶0025); 
a sheet regulation portion (feeding mechanism 32 and end regulating portion 33) configured to regulate a position of the sheet supported on the sheet supporting portion in a width direction perpendicular to a feeding direction in which the sheet is fed; 
an image forming portion comprising: an image bearing member (61) configured to rotate, a charging portion (¶0041) configured to charge a surface of the image bearing member, an exposing portion configured to expose the charged surface of the image bearing member to form an electrostatic latent image, and a developing portion (63) configured to develop the electrostatic latent image formed on the image bearing member with toner, the image forming portion being configured to form an image on the sheet fed by the sheet feeding portion (¶0039-¶0041); and 
a frame member (casing 21) provided inside the apparatus body, 
wherein a position of the exposing portion (5) is determined with respect to the frame member (21B), and 
wherein a position of the sheet regulation portion (32/33) is determined with respect to the frame member (21D).  
Regarding claim 2, Yamamoto teaches the image forming apparatus according to claim 1, further comprising: 
a first positioning unit comprising: 
a first positioning portion (21B) and configured to determine the position of the exposing portion (5) with respect to the frame member, the first positioning portion (21B) being configured to determine the position of the exposing portion (5) in the width direction with respect to the frame member; and 
a second positioning unit (21D) configured to determine the position of the sheet regulation 2010195261US01 portion with respect to the frame member.  
Regarding claim 12, Yamamoto teaches the image forming apparatus according to claim 1,
wherein the frame member comprises: 
a first frame member (21A left) and a second frame member (21A right), wherein at least a position of the second frame member in the width direction is determined with respect to the first frame member (FIG. 4), 
wherein the position (21A) of the exposing portion (5) is determined with respect to the first frame member, and wherein the position of the sheet regulation portion is determined with respect to the second frame member (FIG. 1).  

Allowable Subject Matter
Claims 3-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to teach or suggest the image forming apparatus according to claim 2 specifically with elements of the first positioning unit comprises: 
“a second positioning portion provided at a different position from the first positioning portion in the width direction and configured to determine the position of the exposing portion in the feeding direction with respect to the frame member, 
wherein the second positioning unit comprises: 
a third positioning portion configured to determine the position of the sheet regulation portion in the width direction with respect to the frame member, and 
a fourth positioning portion provided at a different position from the third positioning portion in the width direction and configured to determine the position of the sheet regulation portion in the feeding direction with respect to the frame member, and 
wherein a distance between the first positioning portion and the third positioning portion in the width direction is smaller than a distance between the third positioning portion and the second positioning portion in the width direction,” [ emphasis added].
Claims 4-11 and 13 are objected to by virtue of their dependence on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui et al. US 2017/0275114, Ishida et al. US 2017/0057767 A1, Kondo US 2016/0327897 A1 teaches image forming apparatus where the exposure unit is on top of the sheet feeding unit. However, the prior art fails to teach or suggest the claimed framing element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852